 



RESTRICTED STOCK AGREEMENT
TERMS AND CONDITIONS
(Rev. 2006)
     These Terms and Conditions constitute a part of the Restricted Stock
Agreement, dated as of the date set forth on the Signature Page to Restricted
Stock Agreement Terms and Conditions made a part hereof (the “Signature Page”),
concerning certain Restricted Shares issued by Complete Production Services,
Inc., a Delaware corporation hereinafter referred to as “Company,” to the
individual listed on the Signature Page, hereinafter referred to as “Holder.”
These Terms and Conditions and the Signature Page are collectively referred to
as the “Agreement.”
     WHEREAS, the Company wishes to afford the Holder the opportunity to own
shares of its $0.01 par value Common Stock;
     WHEREAS, the Company wishes to carry out the Amended and Restated 2001
Stock Incentive Plan, as the same may be amended from time to time (the “Plan”),
the terms of which are hereby incorporated by reference and made a part of this
Agreement; and
     WHEREAS, the Administrator of the Plan has determined that it would be to
the advantage and best interest of the Company and its stockholders to issue the
Restricted Shares provided for herein to the Holder as an inducement to enter
into or remain in the service of the Company or an Affiliate of the Company and
as an incentive for increased efforts during such service, and has advised the
Company thereof and instructed the undersigned officers to issue said Restricted
Shares.
     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:
ARTICLE I.
DEFINITIONS
     Whenever the following terms are used in this Agreement, they shall have
the meaning specified below unless the context clearly indicates to the
contrary. The masculine pronoun shall include the feminine and neuter, and the
singular the plural, where the context so indicates. Capitalized terms used but
not defined in this Agreement shall have the meaning ascribed to such terms in
the Plan.
Section 1.1. Administrator
     “Administrator” shall mean the entity that conducts the administration of
the Plan (including the issue of Restricted Shares) as provided therein, and
generally shall refer to the Compensation Committee of the Board, unless and to
the extent (a) the Board has assumed the authority for administration of all or
any part of the Plan, or (b) the Compensation Committee has delegated the
authority for administration of all or part of the Plan.
Section 1.2. Affiliate
     “Affiliate” shall mean any corporation, partnership, limited liability
company or partnership, association, trust or other organization which, directly
or indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of the preceding sentence, “control”

 



--------------------------------------------------------------------------------



 



(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any entity or organization, shall
mean the possession, directly or indirectly, of the power (i) to vote more than
50% of the securities having ordinary voting power for the election of directors
of the controlled entity or organization, or (ii) to direct or cause the
direction of the management and policies of the controlled entity or
organization, whether through the ownership of voting securities or by contract
or otherwise.
Section 1.3. Board
     “Board” shall mean the Board of Directors of the Company.
Section 1.4. Code
     “Code” shall mean the Internal Revenue Code of 1986, as amended.
Section 1.5. Common Stock
     “Common Stock” shall mean the common stock of the Company, par value $0.01
per share, and any equity security of the Company issued or authorized to be
issued in the future, but excluding any warrants, options or other rights to
purchase Common Stock. Debt securities of the Company convertible into Common
Stock shall be deemed equity securities of the Company.
Section 1.6. Company
     “Company” shall mean Complete Production Services, Inc., a Delaware
corporation, or any successor corporation.
Section 1.7. Holder
     “Holder” shall mean shall mean the Holder issued Restricted Shares under
this Agreement and the Plan and listed on the Signature Page.
Section 1.8. Exchange Act
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
Section 1.9. Plan
     “Plan” shall mean the Complete Production Services, Inc. Amended and
Restated 2001 Stock Incentive Plan, as amended and/or restated from time to
time.
Section 1.10. Restricted Shares
     “Restricted Shares” shall mean the Restricted Shares issued under this
Agreement and the Plan and specified on the Signature Page, so long as such
shares are subject to the Restrictions.

2



--------------------------------------------------------------------------------



 



Section 1.11. Restrictions
     “Restrictions” shall mean the vesting requirements set forth on the
Signature Page and Section 3.2, the forfeiture requirements set forth in
Section 3.1 and the restrictions on sale or other transfer set forth in
Section 3.3.
Section 1.12. Rule 16b-3
     “Rule 16b-3” shall mean that certain Rule 16b-3 under the Exchange Act, as
such Rule may be amended from time to time.
Section 1.13. Secretary
     “Secretary” shall mean the Secretary of the Company.
Section 1.14. Securities Act
     “Securities Act” shall mean the Securities Act of 1933, as amended.
Section 1.15. Termination of Employment
     “Termination of Employment” shall mean the time when the Holder-employer
relationship between the Holder and the Company or any Affiliate is terminated
for any reason, including, but not by way of limitation, a termination by
resignation, discharge, death, disability or retirement, but excluding
(i) terminations where there is a simultaneous reemployment, continuing
employment of the Holder by the Company or any Affiliate, (ii) at the discretion
of the Administrator, terminations which result in a temporary severance of the
Holder-employer relationship, and (iii) terminations which are followed by the
simultaneous establishment of a consulting relationship by the Company or any
Affiliate with the Holder. The Administrator, in its absolute discretion, shall
determine the effect of all matters and questions relating to Termination of
Employment, including, but not by way of limitation, the question of whether a
Termination of Employment resulted from a discharge for Cause, and all questions
of whether particular leaves of absence constitute Terminations of Employment.
Notwithstanding any other provision of the Plan or this Agreement, the Company
or any Affiliate has an absolute and unrestricted right to terminate the
Holder’s employment at any time for any reason whatsoever, with or without
Cause, except to the extent expressly provided otherwise in writing.
ARTICLE II.
ISSUANCE OF RESTRICTED SHARES
Section 2.1. Issuance of Restricted Shares
     Effective as of the Issuance Date set forth on the Signature Page, the
Company irrevocably issues to the Holder the number of Restricted Shares set
forth on the Signature Page, subject to the Restrictions and the other terms and
conditions set forth in this Agreement.
Section 2.2. Consideration to Company
     In partial consideration of the issuance of the Restricted Shares by the
Company, the Holder (i) agrees to render faithful and efficient services to the
Company or its any Affiliate, with such duties and responsibilities as the
Company or any Affiliate shall from time to time prescribe, for a period

3



--------------------------------------------------------------------------------



 



of at least one (1) year from the date the Issuance Date, (ii) agrees not
disclose or use, directly or indirectly, any proprietary or confidential
information concerning the Company or any Affiliate so long as such information
is proprietary and/or confidential, except any disclosure or use that is for the
benefit of the Company or such Affiliate and is incidental to the Holder’s
employment, and (iii) agrees to abide by all of the terms and conditions of this
Agreement and the Plan. Nothing in the Plan or this Agreement shall confer upon
the Holder any right to continue in the employ of the Company or any Affiliate,
or shall interfere with or restrict in any way the rights of the Company and any
Affiliate, which are hereby expressly reserved, to discharge the Holder at any
time for any reason whatsoever, with or without good cause.
Section 2.3. Rights as a Stockholder
     Except as otherwise provided herein, effective as of the Issuance Date set
forth on the Signature Page, the Holder shall have all the rights of a
stockholder with respect to the Restricted Shares, subject to the Restrictions.
Thus, the Holder shall have the right to vote the Restricted Shares and to
receive all dividends or other distributions paid or made with respect to the
Restricted Shares (subject to Section 3.4).
ARTICLE III.
RESTRICTIONS ON SHARES
Section 3.1. Restrictions.
     Upon Holder’s Termination of Employment, all Restricted Shares outstanding
as of such Termination of Employment shall be automatically forfeited and
cancelled, without payment of any consideration therefore, effective as of the
date of such Termination of Employment. By resolution, the Administrator may, on
such terms and conditions as it deems appropriate, remove any or all of the
Restrictions (including without limitation, the Administrator may accelerate
vesting) at any time or from time to time.
Section 3.2. Lapse of Restrictions.
     The Restrictions shall lapse and the Restricted Shares shall vest in
accordance with the Vesting Schedule set forth on the Signature Page,
conditioned upon the Holder’s continued employment or service with the Company
through the applicable effective date of vesting. The vesting of the Restricted
Shares and the removal of the Restrictions with respect to such Restricted
Shares shall cease upon the Holder’s Termination of Employment.
Section 3.3. Restrictions on Transfer.
     Holder shall not sell, exchange, transfer, alienate, hypothecate, pledge,
encumber or assign any Restricted Shares, or any rights with respect thereto.
Neither the Restricted Shares nor any interest or right therein or part thereof
shall be liable for the debts, contracts, or engagements of Holder or his
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy) and any attempted disposition thereof shall
be null and void and of no effect.

4



--------------------------------------------------------------------------------



 



Section 3.4. Assets or Securities Issued With Respect to the Restricted Shares.
     Any and all cash dividends paid on the Restricted Shares and any and all
shares of Common Stock, capital stock or other securities or other property
received by or distributed to Holder with respect to, in exchange for or in
substitution of the Restricted Shares as a result of any stock dividend, stock
split, reverse stock split, recapitalization, combination, reclassification, or
similar change in the capital structure of the Company shall also be subject to
the Restrictions until such restrictions lapse or are removed pursuant to this
Agreement or action by the Administrator. In addition, in the event of any
merger, consolidation, share exchange or reorganization affecting the Restricted
Shares, then any new, substituted or additional securities or other property
(including money paid other than as a regular cash dividend) that is by reason
of any such transaction received with respect to, in exchange for or in
substitution of the Restricted Shares shall also be subject to the Restrictions
until such Restrictions lapse or are removed pursuant to this Agreement or by
action of the Administrator. Any such assets or other securities received by or
distributed to Holder with respect to, in exchange for or in substitution of any
Restricted Shares shall be immediately delivered to the Company to be held in
escrow pursuant to Section 3.5.
Section 3.5. Escrow of Shares.
     (a) The Secretary of the Company or any other person designated by the
Administrator shall retain physical custody of any certificates representing the
Restricted Shares, or shall maintain an account for Holder evidencing the
issuance of such Restricted Shares, in escrow until and to the extent (i) such
Restricted Shares have vested and all Restrictions have been removed or lapsed
as to such shares under this Agreement, or (ii) such Restricted Shares have been
forfeited and cancelled pursuant to Section 3.1. To ensure the delivery of
Holder’s Restricted Shares upon forfeiture, Holder hereby appoints the Secretary
of the Company or any other designated escrow agent as Holder’s attorney-in-fact
to assign and transfer unto the Company (or such designee), such Restricted
Shares, if any, pursuant to Section 3.1.
     (b) The Secretary, or other escrow agent, shall not be liable for any act
he or she may do or omit to do with respect to holding the Restricted Shares in
escrow and while acting in good faith and in the exercise of his or her
judgment.
Section 3.6. Vested Shares — No Restrictions.
     (a) As and to the extent the Restricted Shares vest in accordance with the
terms of this Agreement and the Signature Page, the Restrictions on such shares
shall lapse and, subject to compliance with Section 3.6(b), vested Restricted
Shares shall be released from any escrow and delivered to the Holder or for the
benefit of his or her account without the legend referenced in Section 3.7. Such
vested shares shall cease to be considered Restricted Shares subject to the
terms and conditions of this Agreement, and shall be shares of Common Stock of
the Company free of all Restrictions.
     (b) Notwithstanding the foregoing Section 3.6(a), vested shares shall not
be delivered to the Holder or for the benefit of or to his account unless and
until the Holder shall have paid to the Company in cash or made provisions for
payment through withholding against income, the full amount of all federal and
state (or applicable foreign) withholding or other employment taxes applicable
to the taxable income of the Holder resulting from the grant of the shares of
Common Stock or the lapse or removal of the Restrictions.

5



--------------------------------------------------------------------------------



 



Section 3.7. Restrictive Legends and Stop Transfer Orders.
     (a) Any share certificate(s) (or electronic entry) evidencing the
Restricted Shares issued hereunder shall be endorsed with the following legend
and any other legend required by any applicable federal and state securities
laws:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A RIGHT OF REPURCHASE
IN FAVOR OF THE COMPANY AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS
OF A RESTRICTED SHARES AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY
OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.
     (b) Holder agrees that, in order to ensure compliance with the restrictions
referred to herein, the Company may issue appropriate “stop transfer”
instructions to its transfer agent, if any, and that, if the Company transfers
its own securities, it may make appropriate notations to the same effect in its
own records.
     (c) The Company shall not be required: (i) to transfer on its books any
shares of Common Stock that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement, or (ii) to treat as owner of such
shares of Common Stock or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom such shares shall have been so
transferred.
ARTICLE IV.
OTHER PROVISIONS
Section 4.1. Administration
     The Administrator shall have the power to interpret the Plan and this
Agreement and to adopt such rules for the administration, interpretation and
application of the Plan as are consistent therewith and to interpret or revoke
any such rules. All actions taken and all interpretations and determinations
made by the Administrator in good faith shall be final and binding upon the
Holder, the Company and all other interested persons. No member of the
Administrator shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Restricted
Shares. In its absolute discretion, the Board may at any time and from time to
time exercise any and all rights and duties of the Administrator under this Plan
except with respect to matters which under Rule 16b-3 or Section 162(m) of the
Code, or any regulations or rules issued thereunder, are required to be
determined in the sole discretion of the Compensation Committee.
Section 4.2. Withholding Taxes
     Holder agrees that in the event the issuance of the Restricted Shares
pursuant to this Agreement or the vesting of the Restricted Shares or the
expiration or removal of Restrictions thereon results in the Holder’s
realization of income which for federal, state or local income or employment tax
purposes is, in the opinion of the Company, subject to withholding of tax at
source by the Company, the Holder will pay to the Company an amount equal to
such withholding tax or the Company may withhold such amount from the Holder’s
salary or from dividends deposited with the Company with respect to the
Restricted Stock. The Committee, in its discretion, may also permit the
withholding of vested shares of Common Stock in payment of the tax withholding
obligation to the extent permitted by the Plan and provided such share
withholding will not result in any adverse accounting consequences to the
Company.

6



--------------------------------------------------------------------------------



 



Section 4.3. Adjustment for Stock Split etc.
     In the event of any stock dividend, stock split, reverse stock split,
recapitalization, combination, reclassification, or similar change in the
capital structure of the Company, the Administrator shall make appropriate and
equitable adjustments in the Restricted Shares, consistent with the terms of the
Plan. The provisions of this Agreement shall apply, to the full extent set forth
herein with respect to the Restricted Shares, to any and all shares of capital
stock or other securities which may be issued in respect of, in exchange for, or
in substitution of the Restricted Shares, and shall be appropriately adjusted
for any stock dividends, splits, reverse splits, combinations, recapitalizations
and the like occurring after the date hereof.
Section 4.4. Taxes Consequences; Section 83(b) Election
     Holder has reviewed with Holder’s own tax advisors the federal, state,
local and foreign tax consequences of this investment and the transactions
contemplated by the Signature Page and this Agreement. Holder is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. Holder understands that Holder (and not the Company) shall be
responsible for Holder’s own tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement. Holder
understands that Holder will recognize ordinary income for federal income tax
purposes under Section 83 of the Code as and when the Restrictions applicable to
such shares lapse. Holder understands that Holder may elect to be taxed for
federal income tax purposes at the time the Shares are purchased rather than as
and when the Restrictions applicable to such shares lapse by filing an election
under Section 83(b) of the Code with the Internal Revenue Service within thirty
(30) days from the date of purchase.
     HOLDER ACKNOWLEDGES THAT IT IS HOLDER’S SOLE RESPONSIBILITY AND NOT THE
COMPANY’S TO TIMELY FILE THE ELECTION UNDER SECTION 83(b), EVEN IF HOLDER
REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON HOLDER’S
BEHALF.
Section 4.5. Conditions to Issuance of Stock Certificates or Electronic Delivery
of the Shares
     The Restricted Shares, or any portion thereof, may be either previously
authorized but unissued shares or issued shares of Common Stock that have then
been reacquired by the Company. The Company shall not be required to issue,
deliver any certificate or certificates or electronically deliver the Restricted
Shares or portion thereof prior to fulfillment of all of the following
conditions:
     (a) The admission of such shares to listing on all stock exchanges on which
such class of stock is then listed;
     (b) The completion and continued availability of any registration or other
qualification of such shares under any state or federal law or under rulings or
regulations of the Securities and Exchange Commission or of any other
governmental regulatory body, which the Administrator shall, in its absolute
discretion, deem necessary or advisable;
     (c) The obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;
     (d) The receipt by the Company (or Affiliate) of all amounts which, under
federal, state or local tax law, it is required to withhold upon the issuance of
such shares; and

7



--------------------------------------------------------------------------------



 



     (e) The lapse of such reasonable period of time following the Issuance Date
set forth on the Signature Page as the Administrator may from time to time
establish for reasons of administrative convenience.
Section 4.6. Limitations Applicable to Section 16 Persons.
     Notwithstanding any other provision of the Plan or this Agreement, if
Holder is subject to Section 16 of the Exchange Act, the Plan, the Restricted
Shares and this Agreement shall be subject to any additional limitations set
forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b-3 of the Exchange Act) that are
requirements for the application of such exemptive rule. To the extent permitted
by applicable law, this Agreement shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.
Section 4.7. Notices
     Any notice to be given under the terms of this Agreement to the Company
shall be addressed to the Company in care of its Secretary, and any notice to be
given to the Holder shall be addressed to him at the address given beneath his
signature hereto. By a notice given pursuant to this Section 5.6 either party
may hereafter designate a different address for notices to be given. Any notice,
which is required to be given to the Holder, shall, if the Holder is then
deceased, be given to the Holder’s personal representative if such
representative has previously informed the Company of his status and address by
written notice under this Section 4.7 Any notice shall be deemed duly given when
delivered in person or enclosed in a properly sealed envelope or wrapper
addressed as aforesaid, deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.
Section 4.8. Titles
     Titles are provided herein for convenience only and are not to serve as a
basis for interpretation or construction of this Agreement.
Section 4.9. Construction
     This Agreement shall be administered, interpreted and enforced under the
laws of the State of Texas.
Section 4.10. Conformity to Securities Laws
     Holder acknowledges that the Plan is intended to conform to the extent
necessary with all provisions of the Securities Act and the Exchange Act and any
and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, and state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Shares are to be issued, only in such a manner as to conform to such
laws, rules and regulations. To the extent permitted by applicable law, the Plan
and this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

8



--------------------------------------------------------------------------------



 



Section 4.11. Arbitration
     This Section 4.11 shall only apply to Holder’s who are employed with the
Company or any Subsidiary. In exchange for the Restricted Shares issued herein
and the other promises exchanged herein, the parties agree to submit any and all
disputes, claims or controversies arising out of, or relating to, Holder’s
employment, to final and binding arbitration before the American Arbitration
Association in accordance with its rules relating to the resolution of
employment disputes, in effect at the time of the demand for arbitration. THE
COMPANY AND THE HOLDER UNDERSTAND AND AGREE THAT BY AGREEING TO THE PROVISIONS
OF THIS SECTION 4.11 THEY ARE WAIVING THEIR RIGHT TO A JURY OR COURT TRIAL.
     This Section 4.11 expressly applies to all claims arising out of and
relating to Holder’s employment, including without limitation to, any claims of
employment discrimination, harassment, retaliation and any other employment
related claim. This Section 4.11 expressly applies, but is not limited, to
claims brought under Title VII of the Civil Rights Act, the Age Discrimination
in Employment Act, the Family Medical Leave Act, the Americans with Disabilities
Act, the California Labor Code, the Texas Labor Code, the Fair Employment and
Housing Act, and all other state and local laws. This Section 4.11 does not
apply to those claims where expressly prohibited by law, such as claims arising
under the National Labor Relations Act, claims for medical and disability
benefits under applicable Workers’ Compensation statues and claims for
unemployment benefits. Holders, officers, Board members and anyone else acting
as an agent of the Company or any Affiliate are intended beneficiaries of this
Section 4.11 and the parties agree that any claim against an intended
beneficiary of this Section 4.11 arising out of or relating to Holder’s
employment will be subject to this Section 4.11.
     This Section 4.11 may be enforced by any court of competent jurisdiction,
and the party seeking enforcement shall be entitled to an award of all costs,
fees and expenses, including attorneys’ fees, to be paid by the party against
whom enforcement is ordered.
     The arbitration shall be held at the office of the American Arbitration
Association in Harris County, Texas before a single neutral arbitrator. The
Company shall assume responsibility for any costs payable to the American
Arbitration Association in connection with the arbitration, including the costs
and fees of the arbitrator. However, the arbitrator shall make such orders with
respect to attorneys’ fees and other costs in accordance with applicable law.
     The award or decision of the arbitrator shall be final and binding on the
parties and judgment on the arbitrator’s decision may be entered in any court
having jurisdiction. Each of the parties consents to the exercise of personal
jurisdiction over such person by such court and to the propriety of venue of
such court for the purpose of carrying out this provision; and each waives any
objections that such person would otherwise have to the same.
     This Section 4.11 shall in no way effect Holder’s or the Company’s right to
seek emergency injunctive relief from a court of competent jurisdiction, which
relief may remain in full force and effect pending the outcome of the
arbitration proceedings.
     Notwithstanding the foregoing, the provisions of this Section 4.11 shall be
deemed modified and/or superceded to the extent necessary to be consistent with
any applicable terms contained in any employment agreement or other agreement
between the Company and the Holder, which agreement shall take precedence over
this Section 4.11.

9



--------------------------------------------------------------------------------



 



Section 4.12. Amendments
     This Agreement may not be modified or amended in any way that adversely
affects the Holder’s rights hereunder, except by an instrument in writing signed
by the Holder and by a duly authorized representative of the Company.
Section 4.13. No Employment Rights
     Nothing in the Plan or this Agreement shall confer upon Holder any right to
continue in the employ of the Company or any Affiliate or shall interfere with
or restrict in any way the rights of the Company and Affiliates, which are
expressly reserved, to discharge Holder at any time for any reason whatsoever,
with or without cause, except to the extent expressly provided otherwise in a
written agreement between the Company and Holder.
Section 4.14. Successors and Assigns
     The Company may assign any of its rights under this Agreement to single or
multiple assignees, and this Agreement shall inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
herein set forth, this Agreement shall be binding upon Holder and his or her
heirs, executors, administrators, successors and assigns.

10



--------------------------------------------------------------------------------



 



 
Signature Page to the Restricted Stock Award Agreement Terms and Conditions
(2006)
Complete Production Services, Inc.
Amended and Restated 2001 Stock Incentive Plan
 

     
[Holder Name]
Holder’s Tax ID #: [SSN]
  [Street Address]
[City, State, Zip, Country

 
Complete Production Services, Inc., a Delaware corporation (the “Company”),
pursuant to its Amended and Restated 2001 Stock Incentive Plan (the “Plan”),
hereby issues to you (“Holder”), shares of the Company’s common stock, par value
$0.01, that are subject to restrictions on transfer (“Restricted Shares”) and
the other terms and conditions contained in the Restricted Stock Award Agreement
Terms and Conditions (Rev. 2006) and the Plan.

     
Restricted Shares Issuance Date:
 
 
 
   
Total Restricted Shares:
  shares

 

Vesting Schedule**:
The Restricted Shares shall vest and the Restrictions shall lapse in a series of
three (3) equal annual installments on the following dates, provided Holder is
still an employee on that vest date:

             
 

  Shares   Vest Date    

 
           
 
           
 
 
 
       /     /          
   
 
           
 
 
 
       /     /          
   
 
           
 
 
 
       /     /              

**The Restricted Shares will not vest and the Restrictions will not lapse under
certain circumstances, including your Termination of Employment. See the
Restricted Stock Award Agreement Terms and Conditions (Rev. 2006).
 
You and the Company agree that the Restricted Shares are granted under and
governed by the terms and conditions of the Restricted Stock Award Agreement
Terms and Conditions (Rev. 2006), the Plan and this Signature Page, which
together are a binding agreement. You acknowledge that you have read, understand
and agree to be bound by the Restricted Stock Award Agreement Terms and
Conditions (Rev. 2006), this Signature Page and the Plan, including the
provisions governing the resolution of all disputes between you and the Company
through arbitration, the vesting and forfeiture of your Restricted Shares and
the other restrictions contained therein.

     
COMPLETE PRODUCTION SERVICES, INC.
  HOLDER
 
   
/s/ James F. Maroney
 
James F. Maroney Vice President, Secretary and General Counsel
 
 
[Holder Name]

 



--------------------------------------------------------------------------------



 



 
EXHIBIT A
CONSENT OF SPOUSE
     I,                               , spouse of                     
(“Holder”), have read and approve the foregoing Restricted Stock Award Agreement
Terms and Conditions ( 2006) and Signature Page thereto made by and between
Complete Production Services, Inc. (the “Company”), and Holder, effective as of
                              , 20      (the “Agreement”). In consideration of
issuing to my spouse the shares of the common stock of the Company set forth in
the Agreement, I hereby appoint my spouse as my attorney-in-fact in respect to
the exercise of any rights under the Agreement and agree to be bound by the
provisions of the Agreement insofar as I may have any rights in said Agreement
or any shares of the common stock of the Company issued pursuant thereto under
the community property laws or similar laws relating to marital property in
effect in the state of our residence as of the date of the signing of the
foregoing Agreement.

     
 
   
Dated:                               ,      
 
 
Signature of Spouse

 